Case 15-40452        Doc 48     Filed 03/11/19     Entered 03/11/19 15:12:07          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 40452
         Patricia LOVING

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/30/2015.

         2) The plan was confirmed on 02/24/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/14/2017, 05/07/2018, 09/13/2018, 11/30/2018, 01/03/2019.

         5) The case was Dismissed on 10/01/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-40452             Doc 48    Filed 03/11/19    Entered 03/11/19 15:12:07                Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor               $7,522.98
           Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                       $7,522.98


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $4,025.00
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $318.67
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,343.67

 Attorney fees paid and disclosed by debtor:                    $350.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 Advocate Medical Group             Unsecured          73.00           NA              NA            0.00       0.00
 Afni                               Unsecured         515.00           NA              NA            0.00       0.00
 Amsher Collection Service          Unsecured         409.00           NA              NA            0.00       0.00
 AmSher Collection Services         Unsecured         493.00           NA              NA            0.00       0.00
 Bank of America                    Unsecured         150.00           NA              NA            0.00       0.00
 Bank Of America Mortgage           Secured      150,000.00            NA              NA            0.00       0.00
 City Of Chicago Dept Of Revenue    Unsecured      2,359.00            NA              NA            0.00       0.00
 Comcast                            Unsecured         300.00           NA              NA            0.00       0.00
 Commonwealth Edison Company        Unsecured         300.00           NA              NA            0.00       0.00
 Cook County Assessor's Office      Unsecured      1,771.00            NA              NA            0.00       0.00
 DirecTV                            Unsecured         100.00           NA              NA            0.00       0.00
 Diversified Consultants            Unsecured         493.00           NA              NA            0.00       0.00
 Enhanced Recovery Company          Unsecured      1,289.00            NA              NA            0.00       0.00
 Illinois Bell Telephone Company    Unsecured      1,289.00       1,289.03        1,289.03           0.00       0.00
 Maury Cobb Attorney At Law         Unsecured         493.00           NA              NA            0.00       0.00
 Metro medical group                Unsecured         370.00           NA              NA            0.00       0.00
 Municipal Collections Of America   Unsecured         622.00        622.75          622.75           0.00       0.00
 Nicor Gas                          Unsecured         400.00        129.84          129.84           0.00       0.00
 Quantum3 Group                     Unsecured         583.00        633.50          633.50           0.00       0.00
 Recovery One LLC                   Unsecured         214.00           NA              NA            0.00       0.00
 Santander Consumer USA             Unsecured         409.00           NA              NA            0.00       0.00
 Santander Consumer USA             Unsecured            NA         734.76          734.76           0.00       0.00
 Santander Consumer USA             Secured        5,408.00       5,408.00        5,408.00      2,598.61     580.70
 TD Bank USA NA                     Unsecured         262.00        377.83          377.83           0.00       0.00
 Village of Dolton                  Secured        1,500.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-40452        Doc 48      Filed 03/11/19     Entered 03/11/19 15:12:07             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,408.00          $2,598.61           $580.70
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,408.00          $2,598.61           $580.70

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,787.71               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,343.67
         Disbursements to Creditors                             $3,179.31

 TOTAL DISBURSEMENTS :                                                                       $7,522.98


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
